Se B:I-W- 00150-D PTF

f
‘

SOUTHERN DISTRICT OF MISSISSIPPI

FILED _
APR 16 2021

—— er
ARTHUR JOHNSTON

     
     

 

 

  
   

 

BY DEPUTY

| In the U.S. iste Gur +
Dwurhern iste o¢ Mississivp,

 

nln

fy . Moyton

-NG6-

Farris

Motan o€ MK dey TT
Sow Cause
CASe A:LI- (V- W 190-DPT- FED

(Jue +o Waalth Circumstantes Le Missed thy

(evry aypratance WH Jodau Kutt Ball qn

CONE roan 60 Mfis|x A (20 Om. LL At Waring
+) WAVY Want Grenada Me, Ny Col Yume r

15 OV - MK oy Wil Ye ta town vere
tv MAW AIG Na | {41 LD dows Nave Money
FS Votive” 44 Shay tw meel To Weve ty, tn
ROO, Yabo tu wok. TV daw feel 0”
" a \ Fae Away ave AMY Sp urtes Na Yume,
And Vu Lunds a .

| il
